Citation Nr: 0705484	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for liver disease.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from May 1976 to May 1996.

This matter arises before the Board of Veterans´ Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.  In March 
2005, the Board remanded the claim to the RO for further 
development.


FINDING OF FACT

The veteran's transient liver disease with previous exposure 
to hepatitis A and B was not manifested in service and the 
preponderance of the evidence is against a finding that any 
current abnormality of the liver is related to service or any 
incident that occurred therein.


CONCLUSION OF LAW

Service connection for liver disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claim was initiated prior to the enactment of the VCAA 
and initially denied as not "well grounded" in an August 
2000 RO rating decision.  A May 2001 RO letter advised the 
veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
The claim was readjudicated on the merits in a March 2003 RO 
rating decision.  Additional VCAA notice was sent by letter 
in September 2003 and June 2005.  The June 2005 letter 
advised the veteran to send any evidence in his possession 
that pertained to his claim.  The claim was subsequently 
readjudicated in an April 2006 Supplemental Statement of the 
Case (SSOC).  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  The April 2006 SSOC provided 
notice on the downstream issues of establishing a disability 
rating and effective date of award.  See VAOPGCPREC 8-2003 
(Dec. 2003).  See also Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  A May 2006 statement from the veteran 
indicated that he had no other evidence or information to 
give to VA to substantiate his claim.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice treatment 
records from the VA Medical and Regional Office Center 
(VAMROC) in Honolulu, Hawaii, Tripler Army Medical Center and 
LBJ Tropical Medical Center.  For clarification purposes, the 
veteran's reference to treatment at the "CFA" refers to the 
VA Center for the Aging where he underwent physical 
rehabilitation.  VA has obtained medical opinion, based upon 
review of the claims folder, to determine the nature and 
etiology of the veteran's liver disorder.  There is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.


II.  Factual Basis

The veteran claims that he manifests liver disease as the 
result of exposure to toxic chemicals in service.  He 
indicates that some of the chemicals came from Saudi Arabia.  
He served on active duty from May 1976 to May 1996.  His 
personnel records show that his military duties included 
serving as a manager monitoring hazardous materials and 
waste.  His service medical records are negative for the 
manifestation or diagnosis of liver disease.  His December 
1995 service separation examination, that included laboratory 
testing, did not detect any abnormality of the liver.

In pertinent part, the veteran was involved in a motor 
vehicle accident in November 1999 resulting in multiple 
fractures requiring repeated surgeries.  On November 8, 1999, 
he was referred for gastrointestinal (GI) consultation due to 
abnormal liver function tests with associated jaundice.  A 
prior baseline was not available, but the veteran denied a 
history of hepatitis, jaundice, or abnormal liver function.  
A right upper quadrant (RUQ) ultrasound (US) showed no 
evidence of obstruction, and an abdominal computerized 
tomography (CT) scan showed a normal liver, gallbladder (GB) 
and pancreas with no dilated ducts.  His total bilirubin (TB) 
values progressively returned to normal, but his values 
increased for aspartate transaminase (AST), alanine 
transaminase (ALT or SGPT), alkaline phosphate (ALP) and 
gamma-glutamyl-transferase (GGT).  On November 19, 1999, the 
GI consultation provided the following opinion:

I bel[ie]ve [the veteran's] initial mild LAE 
increase but marked jaundice could have been 
multifactorial including hemolysis, post- op 
cholestasis, infection, medication induced 
hepatotoxicity, ? baseline abnormal LAE.  Viral 
hepatitis is less likely in view of negative 
serologies, however, hepatitis A is still in 
diff[erential] diagnosis (dx).  I don't bel[ie]ve 
his jaundice was due to biliary obstruction in 
view of normal RUQ US.  His most recent increase 
in LAE since 14 Nov 99 after initial progressive 
improvement from 8 to 13 suggest a superimposed 
factor.  I bel[ie]ve his most recent worsening in 
LAE is due to MEDICATIONS induced hepatotoxicity.  
From 14 Nov until 17 Nov 99, the pt was started on 
a number o[f] new MEDS including Zantac, Ambien, 
Haldol, Indocin, Roxicet, Tylenol.  Any of th[ese] 
medications can potentially cause this problem.  
It is difficult to know for sure which of th[ese] 
MEDS is the main offender.

(emphasis original).

The examiner ordered a check on hepatitis A immunoglobulin M 
(IgM).  On November 22, 1999, the veteran tested positive for 
hepatitis A virus (HAV) IgM.  On December 3, 1999, the 
examiner's recommended that his wife be given a hepatitis A 
vaccine.  In October 2003, the veteran tested positive for 
hepatitis B surface antigens (HBsAb) and hepatitis B core 
antibodies (HBcAb).  The record also includes laboratory 
tests from LBJ Tropical Medical Center conducted in December 
2005 and March 2006.  Notably, the values for TB and AST were 
within the reference ranges.

In March 2006, the veteran underwent VA liver examination 
with benefit of review of the claims folder.  The examiner 
noted the veteran's history of elevated liver function tests 
first being found during a 1999 hospitalization, including 
testing that was nonreactive to hepatitis C virus antibody, 
nonreactive to hepatitis B surface antigen, positive for 
hepatitis B antibody, and positive for hepatitis A IgM.  The 
veteran was stated to be immune to hepatitis B having had a 
previous infection, and having been exposed to hepatitis A.  
The examiner noted that the veteran's 1999 GI consultation 
opined that the elevated liver function with 
hyperbilirubinemia was due to medication and that, after 
minimization of the veteran's medications, his liver function 
tests returned to normal where they remained.  The most 
recent laboratory tests from LBJ showed a liver function 
test, including total bilirubin, that was normal.  The 
veteran denied current pain of the abdomen or over the liver, 
and had no further jaundice.  The examiner acknowledged the 
veteran's allegations that his abnormal liver function tests 
were related to his exposure to chemicals and handling toxic 
waste.  Following examination, the examiner provided the 
following assessment:

Transient liver disease with elevated liver 
function test and hyperbilirubinemia 12/1999, now 
resolved.  The liver disease that is mentioned 
previously that occurred in 1999 was secondary to 
medication and not due to exposure to chemicals or 
hepatitis.  Accordingly, liver disease that was 
transient in 1999 did not have its onset during 
active duty nor is it related to any in-service 
disease or injury or exposure to toxic chemicals.  
It is, therefore, the opinion of this examiner 
that the history of liver disease is not due to 
any current liver disability that occurred in 
active service or related to any in-service 
disease or injury but was related to use of 
medications during hospitalization for traumatic 
injuries.

III.  Legal criteria and analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran's service medical records are negative for any 
abnormality of the liver.  Abnormal liver functioning was 
first documented three years following his separation from 
service while undergoing treatment for extensive injuries 
incurred during a motor vehicle accident.  A GI consultation 
attributed the abnormal liver functioning, in part, due to 
medications.  Laboratory testing was positive for hepatitis A 
and B exposure.  More recent laboratory testing has shown 
normal liver functioning.  There is no medical opinion of 
record that any abnormality of the liver is causally related 
to event(s) in service.  Rather, the March 2006 VA examiner 
opined that the transient liver disease, first manifested in 
1999, resolved after discontinuance of medication, and that 
the history of liver disease did not have its onset in 
service and was not causally related to event(s) in service, 
to include exposure to toxic chemicals.

Based upon the above, the Board finds that the veteran's 
transient liver disease with previous exposure to hepatitis A 
and B was not manifested in service and the preponderance of 
the evidence is against a finding that any current 
abnormality of the liver is related to service or any 
incident that occurred therein.  The veteran's own opinion 
that he manifests liver disease due to exposure to chemicals 
in service, while well-intentioned, is not competent evidence 
as he is not shown to possess the requisite medical expertise 
to speak to matters involving medical diagnosis and 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  The benefit of the 
doubt rule does not apply and, hence, the claim must be 
denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for liver disease is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


